DETAILED ACTION
This Non-Final Office Action is in response to the claims filed on 10/14/2020.
Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
New corrected drawings in compliance with 37 CFR 1.121 (d) are required in this application because Figures 2 and 3 show only generic flow charts or block diagrams with no information presented in each element of the chart/diagram. Applicants' invention is unclear from the drawings because a number of methods/devices may fit the same chart/diagram. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Myers et al. (US 11,214,280).

As to claim 1 Myers discloses a method for training a trainee using an autonomous vehicle, the method comprising:
measuring, via one or more sensors, one or more manual inputs from the trainee with respect to controlling the autonomous vehicle (Figure 6 step 64);
determining, via a processor using an autonomous driving algorithm stored in a memory of the autonomous vehicle, one or more recommended actions for the autonomous vehicle (Figure 6 step 62);
comparing, via the processor, the one or more manual inputs from the trainee with the one or more recommended actions for the autonomous vehicle, generating a comparison (Figure 6 step 70); and
determining, via the processor, a score for the trainee based on the comparison between the one or more manual inputs from the trainee with the one or more recommended actions for the autonomous vehicle (the score is interpreted as either good or bad feedback in this case.  (Figure 6 step 78)).

As to claim 2 Myers discloses the method of Claim 1, wherein:
the step of measuring manual inputs comprises measuring, via one or more sensors, one or more manual inputs from the trainee in engaging an accelerator pedal for the autonomous vehicle; (column 10 lines 20-30)
the step of comparing the manual inputs with the recommended actions comprises comparing, via the processor, the one or more manual inputs from the trainee in engaging the accelerator pedal with the one or more recommended actions for the autonomous vehicle, generating the comparison; (Figure 6 step 68) and
the step of determining the score comprises determining, via the processor, the score for the trainee based on the comparison between the one or more manual inputs from the trainee in engaging the accelerator pedal with the one or more recommended actions for the autonomous vehicle (the feedback is the score (78)).

As to claim 3 Myers discloses the method of Claim 1, wherein:
the step of measuring manual inputs comprises measuring, via one or more sensors, one or more manual inputs from the trainee in engaging a steering wheel for the autonomous vehicle; (column 10 lines 20-30)
the step of comparing the manual inputs with the recommended actions comprises comparing, via the processor, the one or more manual inputs from the trainee in engaging the steering wheel with the one or more recommended actions for the autonomous vehicle, generating the comparison; (Figure 6 step 68) and
the step of determining the score comprises determining, via the processor, the score for the trainee based on the comparison between the one or more manual inputs from the trainee in engaging the steering wheel with the one or more recommended actions for the autonomous vehicle. (the feedback is the score (78)).

As to claim 4 Myers discloses the method of Claim 1, wherein:
the step of measuring manual inputs comprises measuring, via one or more sensors, one or more manual inputs from the trainee in engaging a brake pedal for the autonomous vehicle; (column 10 lines 20-30)
the step of comparing the manual inputs with the recommended actions comprises comparing, via the processor, the one or more manual inputs from the trainee in engaging the brake pedal with the one or more recommended actions for the autonomous vehicle, generating the comparison; and (Figure 6 step 68)
the step of determining the score comprises determining, via the processor, the score for the trainee based on the comparison between the one or more manual inputs from the trainee in engaging the brake pedal with the one or more recommended actions for the autonomous vehicle. (the feedback is the score (78)).

As to claim 5 Myers discloses the method of Claim 1, further comprising: providing instantaneous feedback for the trainee based on the comparison between the one or more manual inputs from the trainee with the one or more recommended actions for the autonomous vehicle. (figure 6 step 78).

As to claim 6 Myers discloses the method of Claim 1, further comprising: providing results associated with the score for the trainee to one or more third parties. (the results are presented on a display therefore if there is a third party in the automobile it will be presented to them as well.)

As to claim 7 Myers discloses the method of Claim 1, further comprising determining whether the score for the trainee exceeds one or more predetermined thresholds; and selectively allowing the trainee to control one or more features of driving functionality for the autonomous vehicle. (column 10 lines 30-40)
 An autonomous vehicle 10 may predict 68 whether the effects of the driver control activity would be are safe and legal. If an autonomous vehicle 10 predicts 68 that the effects would produce a situation that is unsafe or illegal, the autonomous vehicle 10 may decide 70 to ignore one or more aspects of the driver control activity and execute 72 in their place one or more aspects of the autonomous plan. Conversely, if an autonomous vehicle 10 predicts 68 that the effects would produce a situation that is safe and legal, the autonomous vehicle 10 may decide 70 to implement 74 the driver control activity.
The above quote form the prior art discloses that the prior art has a threshold as selectively allows the trainee to control the vehicle.

As to claim 8 Myers discloses the method of Claim 7, wherein the step of selectively allowing the trainee to control one or more features of the vehicle comprises: selectively allowing the trainee to control certain features of driving functionality for the autonomous vehicle, based on whether the score exceeds one or more first thresholds; and automatically controlling certain other features of driving functionality, via instructions provided by the processor in accordance with the autonomous driving algorithm, based on whether the score exceeds one or more second thresholds that are different from the first thresholds. 
The second thresholds could be interpreted as the stress levels (Figure 6 step 80).

As to claim 9 Myers discloses a system for training a trainee using an autonomous vehicle, the system comprising: 
one or more sensors configured to measure manual inputs from the trainee with respect to controlling the autonomous vehicle (Figure 6 step 64);
a non-transitory computer readable memory configured to store an autonomous driving algorithm for the autonomous vehicle; (Figure 5) and 
a processor (30) coupled to the one or more sensors (34 and 36) and to the non-transitory computer readable memory (32) and configured to at least facilitate: 
determining, using the autonomous driving algorithm (figure 6 Step 64), one or more recommended actions for the autonomous vehicle; 
comparing the one or more manual inputs from the trainee with the one or more recommended actions for the autonomous vehicle, generating a comparison (Figure 6 Step 68); 
and determining a score for the trainee based on the comparison between the one or more manual inputs from the trainee with the one or more recommended actions for the autonomous vehicle. (the score is interpreted as either good or bad feedback in this case.  (Figure 6 step 78)).

As to claim 10 Myers discloses the system of Claim 9, wherein: 
the one or more sensors are configured to measure the one or more manual inputs from the trainee in engaging an accelerator pedal for the autonomous vehicle; (column 10 lines 20-30)
 and the processor is configured to at least facilitate: comparing the one or more manual inputs from the trainee in engaging the accelerator pedal with the one or more recommended actions for the autonomous vehicle, generating the comparison; (Figure 6 step 68) and 
determining the score for the trainee based on the comparison between the one or more manual inputs from the trainee in engaging the accelerator pedal with the one or more recommended actions for the autonomous vehicle. (the feedback is the score (78)).

As to claim 11 Myers discloses the system of Claim 9, wherein: the one or more sensors are configured to measure the one or more manual inputs from the trainee in engaging a steering wheel for the autonomous vehicle; (column 10 lines 20-30) and 

the processor is configured to at least facilitate: comparing the one or more manual inputs from the trainee in engaging the steering wheel with the one or more recommended actions for the autonomous vehicle, generating the comparison; (figure 6 step 68) and

determining the score for the trainee based on the comparison between the one or more manual inputs from the trainee in engaging the steering wheel with the one or more recommended actions for the autonomous vehicle. (the feedback is the score (78)).


As to claim 12 Myers discloses the system of Claim 9, wherein: 
the one or more sensors are configured to measure the one or more manual inputs from the trainee in engaging a brake pedal for the autonomous vehicle; (column 10 lines 20-30) and
the processor is configured to at least facilitate: comparing the one or more manual inputs from the trainee in engaging the brake pedal with the one or more recommended actions for the autonomous vehicle, generating the comparison; (figure 6 step 68) and
determining the score for the trainee based on the comparison between the one or more manual inputs from the trainee in engaging the brake pedal with the one or more recommended actions for the autonomous vehicle. (the feedback is the score (78)).

As to claim 13 Myers discloses the system of Claim 9, wherein the processor is further configured to at least facilitate providing instantaneous feedback for the trainee based on the comparison between the one or more manual inputs from the trainee with the one or more recommended actions for the autonomous vehicle. (figure 6 step 78).

As to claim 14 Myers disclose the system of Claim 9, wherein the processor is further configured to at least facilitate providing results associated with the score for the trainee to one or more third parties. (the results are presented on a display therefore if there is a third party in the automobile it will be presented to them as well.)

As to claim 15 Myers discloses the system of Claim 9, wherein the processor is further configured to at least facilitate: determining whether the score for the trainee exceeds one or more predetermined thresholds; and selectively allowing the trainee to control one or more features of driving functionality for the autonomous vehicle. (column 10 lines 30-40)
 An autonomous vehicle 10 may predict 68 whether the effects of the driver control activity would be are safe and legal. If an autonomous vehicle 10 predicts 68 that the effects would produce a situation that is unsafe or illegal, the autonomous vehicle 10 may decide 70 to ignore one or more aspects of the driver control activity and execute 72 in their place one or more aspects of the autonomous plan. Conversely, if an autonomous vehicle 10 predicts 68 that the effects would produce a situation that is safe and legal, the autonomous vehicle 10 may decide 70 to implement 74 the driver control activity.
The above quote from the prior art discloses that the prior art has a threshold as selectively allows the trainee to control the vehicle.

As to claim 16. The system of Claim 15, wherein the processor is further configured to at least facilitate:
selectively allowing the trainee to control certain features of driving functionality for the autonomous vehicle, based on whether the score exceeds one or more first thresholds; and automatically controlling certain other features of driving functionality, via instructions provided by the processor in accordance with the autonomous driving algorithm, based on whether the score exceeds one or more second thresholds that are different from the first thresholds. 
The second thresholds could be interpreted as the stress levels (Figure 6 step 80).

As to claim 17 Myers discloses an autonomous vehicle for training a trainee, the autonomous vehicle comprising:
an accelerator pedal; (column 10 lines 20-30)
a brake pedal; (column 10 lines 20-30)
a steering wheel; (column 10 lines 20-30)
a plurality of sensors configured to measure manual inputs from the trainee with respect to controlling the autonomous vehicle via the trainee’s engagement of the accelerator pedal, brake pedal, and steering wheel; (column 10 lines 20-30)
a non-transitory computer readable memory (Figure 5 #32) configured to store an autonomous driving algorithm for the autonomous vehicle; and
a processor (Figure 5 #30) coupled to the one or more sensors and to the non-transitory computer readable memory and configured to at least facilitate:
determining, using the autonomous driving algorithm (figure 6 step 62), one or more recommended actions for the autonomous vehicle; 
comparing the one or more manual inputs (step 64) from the trainee with the one or more recommended actions for the autonomous vehicle (step 68), generating a comparison; and determining a score for the trainee based on the comparison between the one or more manual inputs from the trainee with the one or more recommended actions for the autonomous vehicle. (the feedback is the score (78)).

As to claim 18 Myers disclose the autonomous vehicle of Claim 17, wherein the processor is further configured to at least facilitate: providing instantaneous feedback for the trainee based on the comparison between the one or more manual inputs from the trainee with the one or more recommended actions for the autonomous vehicle; and providing results associated with the score for the trainee to one or more third parties. (as disclosed above the feedback 78 is provided to everyone to view the display).

As to claim 19 Myers discloses the system of Claim 17, wherein the processor is further configured to at least facilitate: determining whether the score for the trainee exceeds one or more predetermined thresholds; and selectively allowing the trainee to control one or more features of driving functionality for the autonomous vehicle. (column 10 lines 30-40)
 An autonomous vehicle 10 may predict 68 whether the effects of the driver control activity would be are safe and legal. If an autonomous vehicle 10 predicts 68 that the effects would produce a situation that is unsafe or illegal, the autonomous vehicle 10 may decide 70 to ignore one or more aspects of the driver control activity and execute 72 in their place one or more aspects of the autonomous plan. Conversely, if an autonomous vehicle 10 predicts 68 that the effects would produce a situation that is safe and legal, the autonomous vehicle 10 may decide 70 to implement 74 the driver control activity.
The above quote from the prior art discloses that the prior art has a threshold as selectively allows the trainee to control the vehicle.

As to claim 20 Myers disclose the autonomous vehicle of Claim 19, wherein the processor is further configured to at least facilitate: selectively allowing the trainee to control certain features of driving functionality for the autonomous vehicle, based on whether the score exceeds one or more first thresholds; and automatically controlling certain other features of driving functionality, via instructions provided by the processor in accordance with the autonomous driving algorithm, based on whether the score exceeds one or more second thresholds that are different from the first thresholds. 
The second thresholds could be interpreted as the stress levels (Figure 6 step 80).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The pertinent art to autonomous vehicle training is included in the attached 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN D MANLEY whose telephone number is (571)270-5539. The examiner can normally be reached M-TH 7-5:30 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHERMAN D. MANLEY
Examiner
Art Unit 3747



/SHERMAN D MANLEY/Examiner, Art Unit 3747            


/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747